Per Curiam:
The order appealed from should be modified by inserting after the words “ City of New York ” in the 24th folio the words “ as of the date of January 1, 1904; ” and by adding at the end thereof the words “ But in no event, beyond the date of the abolition of said office, namely the 14th day of February, 1910.” As so modified the order is affirmed, with costs to the respondent. Present—Ingraham, P. J., Laughlin, Clarke, Scott and Dowling, JJ. Ingraham, P. J., dissented and voted for a reversal of the order and a denial of the motion for mandamus. Laughlin, J., dissented from the order so far as it awards the writ of mandamus, and voted to modify it by inserting in lieu of those provisions a. recital that since it appears that the office has been lawfully abolished, a writ of mandamus cannot be issued to require that the relator be now restored thereto, and on that ground the motion for the writ is denied. Order modified as indicated in opinion, and as modified affirmed, with costs to respondent. Order to be settled on notice.